            Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 1 of 31




Christopher A. Seeger                              Samuel H. Rudman
Stephen A. Weiss                                   ROBBINS GELLER RUDMAN
Christopher L. Ayers                                 & DOWD LLP
SEEGER WEISS LLP                                   58 South Service Road, Suite 200
77 Water Street 8th Floor                          Melville, NY 11747
New York, New York 10005                           (631) 367-7100
(212) 584-0700
                                                   Paul J. Geller
James E. Cecchi                                    Stuart A. Davidson
Lindsey H. Taylor                                  ROBBINS GELLER RUDMAN
CARELLA, BYRNE, CECCHI                               & DOWD LLP
OLSTEIN, BRODY & AGNELLO                           120 East Palmetto Park Road, Suite 500
5 Becker Farm Road                                 Boca Raton, Florida 33432
Roseland, New Jersey 07068                         (561) 750-3000
(973) 994-1700

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 MICHAEL CETTA, INC. d/b/a SPARKS                 Civil Action No.
 STEAK HOUSE on behalf of themselves and
 all others similarly situated,

                          Plaintiff,
                                                            COMPLAINT and
        v.                                               DEMAND FOR JURY TRIAL

 ADMIRAL INDEMNITY COMPANY

                          Defendant.

       Plaintiff Michael Cetta, Inc. d/b/a Sparks Steak House by way of Complaint against

Defendant Admiral Indemnity Company (“Defendant” or “Admiral”), alleges as follows:

                                       INTRODUCTION

       1.       On March 11, 2020, World Health Organization (“WHO”) Director General Tedros

Adhanom Ghebreyesus declared the COVID-19 outbreak a worldwide pandemic: “WHO has been

assessing this outbreak around the clock and we are deeply concerned both by the alarming levels
            Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 2 of 31




of spread and severity, and by the alarming levels of inaction. We have therefore made the

assessment that COVID-19 can be characterized as a pandemic.” 1

       2.       On March 13, 2020, President Trump declared the COVID-19 pandemic to be a

national emergency. 2 On March 16, 2020, the Centers for Disease Control and Prevention

(“CDC”), and members of the national Coronavirus Task Force issued to the American public

guidance, styled as “30 Days to Slow the Spread” for stopping the spread of COVID-19. This

guidance advised individuals to adopt far-reaching social distancing measures, such as working

from home, avoiding shopping trips and gatherings of more than ten people, and staying away

from bars, restaurants, and food courts. 3

       3.       Following this advice for individuals to adopt far-reaching social distancing

measures, many state government administrations across the nation recognized the need to take

steps to protect the health and safety of their residents from the human to human and surface to

human spread of COVID-19. As a result, many governmental entities entered civil authority orders

suspending or severely curtailing business operations of non-essential businesses that interact with

the public and provide gathering places for the individuals. Currently, almost all states within the




1
        See World Health Organization, WHO Director-General’s opening remarks at the media
briefing     on     COVID-19       -    11      March       2020     (Mar.     11,     2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020.
2
        See The White House, Proclamation on Declaring a National Emergency Concerning the
Novel      Coronavirus    Disease      (COVID-19)      Outbreak       (Mar.     13.    2020),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
3
       See The President’s Coronavirus Guidelines for America, 30 Days to Slow the Spread,
WHITE HOUSE, https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf (last visited Apr. 27, 2020).

                                                 2
            Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 3 of 31




United States have issued some sort of “stay-at-home” order and ordered private non-essential

business operations to close.

       4.       The result of these far-reaching restrictions and prohibitions has been catastrophic

for most non-essential businesses, especially restaurants and other foodservice businesses, as well

as retail establishments, entertainment venues, and other small, medium, and large businesses who

have been forced to close, furlough employees, and endure a sudden shutdown of cash flow that

threatens their survival.

       5.       Restaurants provide economic benefits far beyond their own business. They are

anchors to revitalizing down-and-out neighborhoods and can become a tourist attraction

themselves, as well as a key part of the identity of smaller cities and large towns. 4

       6.       In addition to their contribution to the national economy in providing jobs,

restaurants are also vital to the national spirit because shared meals are an important mental relief.

As Oscar Wilde noted, “After a good dinner, one can forgive anybody, even one’s relations.”

       7.       Moreover, food is part of the national psyche. As Anthony Bourdain noted, “Food

is everything we are. It’s an extension of nationalist feeling, ethnic feeling, your personal history,

your province, your region, your tribe, your grandma. It’s inseparable from those from the get-

go.”

       8.       Most businesses insure against such catastrophic events like the current unforeseen

COVID-19 pandemic through all-risk commercial property insurance policies. These policies

promise to indemnify the policyholder for actual business losses incurred when business

operations are involuntarily suspended, interrupted, curtailed, when access to the premises is




4
       https://www.nytimes.com/2020/05/07/us/coronavirus-restaurants-
closings.html?action=click&module=Top%20Stories&pgtype=Homepage

                                                  3
            Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 4 of 31




prohibited because of direct physical loss or damage to the property, or by a civil authority order

that restricts or prohibits access to the property. This coverage is commonly known as “business

interruption coverage” and is standard in most all-risk commercial property insurance policies.

       9.       Defendant, and most insurance companies who have issued all- risk commercial

property insurance policies with business interruption coverage, are denying the obligation to pay

for business income losses and other covered expenses incurred by policyholders for the physical

loss and damage to the insured property from measures put in place by the civil authorities to stop

the spread of COVID-19 among the population. This action seeks a declaratory judgment that

affirms that the COVID-19 pandemic and the corresponding response by civil authorities to stop

the spread of the outbreak triggers coverage, has caused physical property loss and damage to the

insured property, provides coverage for future civil authority orders that result in future

suspensions or curtailments of business operations, and finds that Defendant is liable for the losses

suffered by policyholders.

       10.      In addition, this action brings a claim against Defendant for its breach of its

contractual obligation under common all-risk commercial property insurance policies to indemnify

Plaintiff and others similarly situated for business losses and extra expenses, and related losses

resulting from actions taken by civil authorities to stop the human to human and surface to human

spread of the COVID-19 outbreak.

       11.      Plaintiff brings this action on behalf of a proposed class of policyholders who paid

premiums in exchange for business insurance policies that included lost business income and extra

expense coverage.




                                                 4
            Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 5 of 31




                                  JURISDICTION AND VENUE

       12.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) in that

this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of interest

and costs, and at least one member of the putative class is a citizen of a different State than that of

the Defendant.

       13.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) in that Defendant

does business in this District and thus reside in this District, in accordance with 28 U.S.C.

§1391(c).

                                             PARTIES

       14.       Plaintiff Michael Cetta, Inc. d/b/a Sparks Steak House (“Sparks”) is a New York

corporation with its principal place of business in New York, New York. Sparks operates Sparks

Steak House restaurant in New York, New York.

       15.       Defendant Admiral Indemnity Company is a Delaware corporation with its

principal place of business located in Rutherford, New Jersey. Admiral is licensed to write

insurance in all 50 states and is currently writing insurance in the States of Arizona, California,

Connecticut, Georgia, Illinois, Massachusetts, Maryland, Minnesota, Missouri, New Jersey,

Nevada, New York, North Carolina, Pennsylvania, Tennessee and Virginia, and the District of

Columbia.

       16.       Admiral issued to Sparks Policy No. 21-31120731-36 for the period between June

26, 2019 and June 26, 2020.

                                   FACTUAL BACKGROUND

A.     The Global COVID-19 Pandemic

       17.       Viruses of the family Coronaviridae, such as Middle East respiratory syndrome

(MERS) coronavirus (MERS-CoV) and severe acute respiratory syndrome (SARS) coronavirus


                                                  5
          Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 6 of 31




(SARS-CoV), have been responsible for the loss of human life since at least 2002 and were

identified in several animal hosts. 5

        18.     In December 2019, an initial cluster of patients with an unknown cause of viral

pneumonia was found to be linked to the Huanan seafood market in Wuhan, China, where many

non-aquatic animals such as birds were also on sale. However, at least one of the patients never

visited the market, though he had stayed in a hotel nearby before the onset of the illness. 6

        19.     By January 2020, genetic sequencing from patient samples was conducted to

identify a novel virus, SARS-CoV-2, as the causative agent for the pneumonia cluster. 7 SARS-

CoV-2 is an RNA virus, with a crown-like appearance under an electron microscope because of

glycoprotein spikes on its envelope. Among the functions of the structural proteins, the envelope

has a crucial role in virus pathogenicity as it promotes viral assembly and release. 8


5
        See Roujian Lu, et al., Genomic characterisation and epidemiology of 2019 novel
coronavirus: implications for virus origins and receptor binding, CTR. FOR DISEASE CONTROL,
(Jan.     29,       2020),      https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-
characterization-of-2019-nCoV-Lancet-1-29-2020.pdf (As a typical RNA virus, the average
evolutionary rate for coronaviruses is roughly 10-4 nucleotide substitutions per site per year, with
mutations arising during every replication cycle. This finding suggests that COVID-19 originated
from one source within a short period and was detected rapidly. However, as the virus transmits
to more individuals, constant surveillance of arising mutations is needed. The fact that at least one
patient had not visited the market suggests either possible droplet transmission or that the patient
was infected by a currently unknown source. Evidence of clusters of infected family members and
medical workers has now confirmed the presence of human-to-human transmission.).
6
       See id; Francesco Di Gennaro et al., Coronavirus Diseases (COVID-19) Current Status
and Future Perspectives a Narrative Review, MDPI: INT’L J. ENVTL. RESEARCH & PUB. HEALTH,
(Apr. 1, 2020), https://www.mdpi.com/1660-4601/17/8/2690 (There are four genera of
coronaviruses: (I) α-coronavirus (alphaCoV) and (II) β-coronavirus (betaCoV), which are
probably present in bats and rodents; and (III) δ-coronavirus (deltaCoV) and (IV) γ-coronavirus
(gammaCoV), which probably represent avian species.).
7
        See Di Gennaro, supra note 5.
8
        See id. (To address the pathogenetic mechanisms of SARS-CoV-2, its viral structure and
genome must be considered. Coronaviruses are enveloped positive strand RNA viruses with the
largest known RNA genomes – 30-32 kb – with a 5’-cap structure and 3’-poly-A tail.)

                                                  6
          Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 7 of 31




        20.       The first confirmed case of the virus outside China was diagnosed on January 13,

2020, in Bangkok, Thailand with the number of cases exceedingly increasing worldwide. On

January 30, 2020, the WHO declared the SARS-CoV-2 outbreak constituted a public health

emergency of international concern, and by February 11, 2020, the disease caused by SARS-CoV-

2 was named “COVID-19” by the WHO Director-General. 9 As of April 23, 2020, the WHO

reported a confirmed 2.5 million cases of COVID-19 globally and over 170,000 deaths, with the

United States dealing with more than 800,000 confirmed cases and 40,000 deaths – more than any

other country. 10

        21.       The clinical features of COVID-19 vary from asymptomatic forms to fatal

conditions of severe respiratory failure that requires ventilation and support in an intensive care

unit (“ICU”). Pneumonia has been the most frequent severe manifestation of COVID-19, with

symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging. 11 There are no

specific treatments recommended for COVID-19, and no vaccine is currently available; so

understanding the complexities of COVID-19 is ongoing. 12



9
        See id.
10
        See Coronavirus disease 2019 (COVID-19) Situation Report – 94, WORLD HEALTH
ORGANIZATION (Apr. 23, 2020) https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200423-sitrep-94-covid-19.pdf?sfvrsn=b8304bf0_4.
11
       See Di Gennaro, supra note 5 (Asymptomatic infections have also been described, but their
frequency is unknown. Other, less common symptoms have included headaches, sore throat, and
rhinorrhea. Along with respiratory symptoms, gastrointestinal symptoms (e.g., nausea and
diarrhea) have also been reported, and in some patients, they may be the presenting complaint.).
12
        See id. (The treatment is symptomatic, and oxygen therapy represents the major treatment
intervention for patients with severe infection. Mechanical ventilation may be necessary in cases
of respiratory failure refractory to oxygen therapy, whereas hemodynamic support is essential for
managing septic shock. Different strategies can be used depending on the severity of the patient
and local epidemiology. Home management is appropriate for asymptomatic or paucisymtomatic
patients. They need a daily assessment of body temperature, blood pressure, oxygen saturation

                                                  7
          Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 8 of 31




       22.      It has now been discovered by scientists that COVID-19 has several modes of

transmission. Pursuant to a “Situation Report” released by the WHO, the virus can be transmitted

through      symptomatic   transmission,    presymptomatic     transmission,    or   asymptomatic

transmission. 13   Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual. Data from published studies provide evidence that COVID-19 is primarily transmitted

from symptomatic people to others who are in close contact through respiratory droplets, by direct

contact with infected persons, or by contact with contaminated objects and surfaces. 14

       23.      The incubation period for COVID-19, which is the time between exposure to the

virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14

days. 15 During this period, also known as the “presymptomatic” period, some infected persons

can be contagious. For that reason, transmission from a presymptomatic case can occur before

symptom onset.      Presymptomatic transmission still requires the virus to be spread through

infectious droplets or touching contaminated surfaces. 16


and respiratory symptoms for about 14 days. Management of such patients should focus on
prevention of transmission to others and monitoring for clinical status with prompt hospitalization
if needed.).
13
        See World Health Organization, Coronavirus disease 2019 (COVID-19) Situation Report
– 73 (Apr. 3, 2020), https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200402-sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2.
14
         See id. (Data from clinical and virologic studies that have collected repeated biological
samples from confirmed patients provide evidence that shedding of the COVID-19 virus is highest
in the upper respiratory tract (nose and throat) early in the course of the disease. That is, within
the first three days from onset of symptoms. Preliminary data suggests that people may be more
contagious around the time of symptom onset as compared to later on in the disease.).
15
       See id.
16
       See id. (In a small number of case reports and studies, pre-symptomatic transmission has
been documented through contact tracing efforts and enhanced investigation of clusters of
confirmed cases. This is supported by data suggesting that some people can test positive for

                                                 8
          Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 9 of 31




       24.       An individual who does not develop symptoms, an asymptomatic case of

COVID-19, can still transmit the virus to another. Though there are few documented cases

reported, it does not exclude the possibility that it has or may occur. 17

       25.       Not only is COVID-19 transmitted via human-to-human, but the WHO and

scientific studies have confirmed that the virus can live on contaminated objects or surfaces.

According to a study by scientists documented in The New England Journal of Medicine,

COVID-19 was detectable in aerosols for up to three hours, up to four hours on copper, up to

24 hours on cardboard, and up to two to three days on plastic and stainless steel. 18 All of these

materials are used in the preparation and service of food by restaurants. The results of the study

suggest that individuals could get COVID-19 through indirect contact with surfaces or objects

used by an infected person, whether or not they were symptomatic.

       26.       Another scientific study documented in the Journal of Hospital Infection found that

human coronaviruses, such as SARS-CoV and MERS-CoV can remain infectious on inanimate

surfaces at room temperature for up to nine days. 19 At a temperature of 30 degrees Celsius or


COVID-19 from 1-3 days before they develop symptoms. Thus, it is possible that people infected
with COVID-19 can transmit the virus before significant symptoms develop.).
17
       See id.
18
        See News Release, New coronavirus stable for hours on surfaces, NAT’L INSTS. OF HEALTH
(Mar. 17, 2020), https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-
surfaces; see also World Health Organization, Modes of transmission of virus causing COVID-19:
implications       for      IPC      (Mar.       29,     2020),       https://www.who.int/news-
room/commentaries/detail/modes-of-transmission-of-virus-causing-covid-19-implications-for-
ipc-precaution-recommendations (Airborne transmission of COVID-19 “may be possible in
specific circumstances and settings in which procedures or support treatments that generate
aerosols are performed; i.e., endotracheal intubation, bronchoscopy, open suctioning,
administration of nebulized treatment, manual ventilation before intubation, turning the patient to
the prone position, disconnecting the patient from the ventilator, non-invasive positive-pressure
ventilation, tracheostomy, and cardiopulmonary resuscitation.”).
19
        See G. Kampf et al., Persistence of coronaviruses on inanimate surfaces and their
inactivation with biocidal agents, J. HOSPITAL INFECTION (Jan. 31, 2020),

                                                   9
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 10 of 31




more, the duration of persistence is shorter. Contamination of frequently touched surfaces is,

therefore, a potential source of viral transmission. 20 Though this study was not conclusive on

COVID-19 itself, scientists are still grappling to understand this implication.

       27.     On March 27, 2020, the CDC released a report entitled “Public Health Responses

to COVID-19 Outbreaks on Cruise Ships - Worldwide, February - March 2020.” 21 The report

detailed that during this time frame, COVID-19 outbreaks associated with three different cruise

ship voyages caused over 800 confirmed cases and ten deaths. 22 Of the individuals tested, a high

proportion were found to be asymptomatic, which may explain the high rates on cruise ships. What

is interesting about this study though, is that COVID-19 was identified on a variety of surfaces in

cabins of both symptomatic and asymptomatic infected passengers up to 17 days after cabins were

vacated on the Diamond Princess cruise line, but before disinfection procedures had been


https://www.journalofhospitalinfection.com/
action/showPdf?pii=S0195-6701%2820% 2930046-3.
20
        See id. (Although the viral load of coronaviruses on inanimate surfaces is not known during
an outbreak situation, it seems plausible to reduce the viral load on surfaces by disinfection,
especially of frequently touched surfaces in the immediate area surrounding a patient where the
highest viral load can be expected. The WHO recommends ensuring that “environmental cleaning
and disinfection procedures are followed consistently and correctly.”).
21
        See Leah F. Moriarty, MPH, Public Health Responses to COVID-19 Outbreaks on Cruise
Ships - Worldwide, February - March 2020, CTRS. FOR DISEASE CONTROL & PREVENTION (Mar.
27, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid= mm6912e3_w.
22
        See id. (“During February 7-23, 2020, the largest cluster of COVID-19 cases outside
mainland China occurred on the Diamond Princess cruise ship, which was quarantined in the port
of Yokohama, Japan, on February 3. . . . On March 6, cases of COVID-19 were identified in
persons on the Grand Princess cruise ship off the coast of California; that ship was subsequently
quarantined. By March 17, confirmed cases of COVID-19 had been associated with at least 25
additional cruise ship voyages. On February 21, CDC recommended avoiding travel on cruise
ships in Southeast Asia; on March 8, this recommendation was broadened to include deferring all
cruise ship travel worldwide for those with underlying health conditions and for persons [over] 65
years. On March 13, the Cruise Lines International Association announced a 30-day voluntary
suspension of cruise operations in the United States. CDC issued a level 3 travel warning on March
17, recommending that all cruise travel be deferred worldwide.”).

                                                10
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 11 of 31




conducted. 23 The CDC notes that more studies are required to understand the perpetuation of

transmission, but what is clear is the uncertainty around COVID-19 and its implications for the

lawful and safe functioning of a variety of businesses, most significantly, food service businesses.

        28.     Without a vaccine to protect against COVID-19, effective control of the outbreak

relies on measures designed to reduce human-to-human and surface-to-human exposure. Recent

information on the CDC’s website provides that COVID-19 spreads when people are within six

feet of each other or when a person comes in contact with a surface or object that has the virus on

it. 24 Various other sources state that close contact with a person with the virus or surfaces where

the virus is found can transmit the virus. 25

        29.     The secondary exposure of the surface-to-humans is particularly acute in places

where the public gathers typically to socialize, eat, drink, shop, be entertained, and go for


23
        See id. (“Cruise ships are often settings for outbreaks of infectious diseases because of their
closed environment, contact between travelers from many countries, and crew transfers between
ships. On the Diamond Princess, transmission largely occurred among passengers before
quarantine was implemented, whereas crew infections peaked after quarantine. . . . On the Grand
Princess, crew members were likely infected on voyage A and then transmitted [COVID-19] to
passengers on voyage B. The results of testing of passengers and crew on board the Diamond
Princess demonstrated a high proportion (46.5%) of asymptomatic infections at the time of testing.
Available statistical models of the Diamond Princess outbreak suggest that 17.9% of infected
persons never developed symptoms. . . . A high proportion of asymptomatic infections could
partially explain the high attack rate among cruise ship passengers and crew. . . . Although these
data cannot be used to determine whether transmission occurred from contaminated surfaces,
further study of fomite transmission of [COVID-19] aboard cruise ships is warranted.”).
24
         See Centers for Disease Control and Prevention, How COVID-19 Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID- spreads.html
(last visited Apr. 27, 2020).
25
        See Kampf, supra note 18 (remains infectious from two hours to 28 days depending on
conditions); see also Nina Bai, Why One Test May Not Be Enough, UCSF (Feb. 13, 2020),
https://www.ucsf.edu/news/2020/02/416671/how-new-coronavirus-spreads-and-progresses-and-
why-one-test-may-not-be-enough (door knobs and table tops can contain the virus); Heather
Murphy, Surfaces? Sneezes? Sex? How the Coronavirus Can and Cannot Spread, N.Y. TIMES
(Mar. 19, 2020), https://www.nytimes.com/2020/03/02/health/coronavirus-how-it-spreads.html
(virus can remain on metal and plastic for several days).

                                                  11
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 12 of 31




recreation. This is why the CDC recommends that in viral outbreaks individuals who are infected

stay at home and those who are not sick engage in preventive measures such as constant hand

washing and avoiding activities that would bring them into close proximity of people with the

virus or surfaces where the virus may reside. However, because these recommendations have

proven ineffective to minimize the spread of COVID-19, containment efforts have led to civil

authorities issuing orders closing many business establishments, including restaurants, bars, hotels,

theaters, personal care salons, gyms, and schools, and mandating social distancing among the

population. This has caused the cancelation of sporting events, parades, and concerts, the closure

of amusement parks, and substantial travel restrictions. In addition, to conserve medical supplies,

orders have been issued prohibiting the performance of non-urgent or non-emergency elective

procedures and surgeries, forcing the suspension of operations at many medical, surgical,

therapeutic, and dental practices.

       30.     Such “stay-at-home” orders are in effect in all but five states: 35 states have closed

all non-essential businesses with other states enacting measures to curtail business operations; all

50 states have closed schools; and all but one state has closed restaurants and bars for services

other than take-out and delivery (the “Closure Orders”). 26

B.     Defendant’s Standard Uniform All-Risk Commercial Property Insurance Policy

       31.     Admiral’s insurance policy issued to Plaintiff and the Class Members are “all risk”

commercial property polices which cover loss or damage to the covered premises resulting from

all risks other than those expressly excluded.




26
       See Kaiser Family Foundation, State Data and Policy Actions to Address Coronavirus
(Apr. 27, 2020), https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-
address-coronavirus/.

                                                 12
             Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 13 of 31




        32.      Plaintiff’s Policy, as well as the policies of other Class Members, are standard forms

that are used by Admiral for all insureds having applicable coverage.

C.      Plaintiff’s Factual Allegations

        33.      Plaintiff’s Policy, as is set forth in the Building and Personal Property Coverage

Form, Commercial Property form CSMR 00 10 01 14, provide:

        Coverage

        We will pay for direct physical loss of or damage to Covered Property at the
        premises described in the Declarations caused by or resulting from any Covered
        Cause of Loss.

        34.      A Covered Cause of Loss is any cause not excluded by the Policy.

        35.      Among the coverages provided by the Policy were business interruption insurance,

which, generally, would indemnify Plaintiff for lost income and profits if its business was shut

down.

        36.      The Business Income (And Extra Expense) Coverage Form, Commercial Property

form CSMR 00 30 01 14 in the Policy provided coverage for Plaintiff as follows:

        We will pay for the actual loss of Business Income you sustain due to the necessary
        “suspension” of your “operations” during the “period of restoration”. The
        “suspension” must be caused by direct physical loss of or damage to property at
        premises which are described in the Declarations and for which a Business Income
        Limit Of Insurance is shown in the Declarations. The loss or damage must be
        caused by or result from a Covered Cause of Loss. With respect to loss of or damage
        to personal property in the open or personal property in a vehicle, the described
        premises include the area within 100 feet of such premises.

        37.      Business Income is defined as:

        a.       Net Income (Net Profit or Loss before income taxes) that would have been
                 earned or incurred; and

        b.       Continuing normal operating expenses incurred, including payroll.

        38.      In the same form, the Policy provided the following additional coverage for

Plaintiff:


                                                  13
             Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 14 of 31




        Extra Expense

                 a.     Extra Expense Coverage is provided at the premises described in the
                        Declarations only if the Declarations show that Business Income
                        Coverage applies at that premises.

                 b.     Extra Expense means necessary expenses you incur during the
                        “period of restoration” that you would not have incurred if there had
                        been no direct physical loss or damage to property caused by or
                        resulting from a Covered Cause of Loss.

                  We will pay Extra Expense (other than the expense to repair or replace
                 property) to:

                 (1)    Avoid or minimize the “suspension” of business and to continue
                        operations at the described premises or at replacement premises or
                        temporary locations, including relocation expenses and costs to
                        equip and operate the replacement location or temporary location.

                 (2)    Minimize the “suspension” of business if you cannot continue
                        “operations”.

                 We will also pay Extra Expense to repair or replace property, but only to
                 the extent it reduces the Amount of loss that otherwise would have been
                 payable under this Coverage Form.

        39.      In the same form, the Policy provided the following additional coverage for

Plaintiff:

        Civil Authority

        In this Additional Coverage, Civil Authority, the described premises are premises
        to which this Coverage Form applies, as shown in the Declarations.

        When a Covered Cause of Loss causes damage to property other than property at
        the described premises, we will pay for the actual loss of Business Income you
        sustain and necessary Extra Expense caused by action of civil authority that
        prohibits access to the described premises, provided that both of the following
        apply:

                 (1)    Access to the area immediately surrounding the damaged property
                        is prohibited by civil authority as a result of the damage, and the
                        described premises are within that area but are not more than one
                        mile from the damaged property; and




                                                 14
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 15 of 31




              (2)     The action of civil authority is taken in response to dangerous
                      physical conditions resulting from the damage or continuation of the
                      Covered Cause of Loss that caused the damage, or the action is taken
                      to enable a civil authority to have unimpeded access to the damaged
                      property.

       Civil Authority Coverage for Business Income will begin 72 hours after the time of
       the first action of civil authority that prohibits access to the described premises and
       will apply for a period of up to four consecutive weeks from the date on which such
       coverage began.

       Civil Authority Coverage for Extra Expense will begin immediately after the time
       of the first action of civil authority that prohibits access to the described premises
       and will end:

              (1)     Four consecutive weeks after the date of that action; or

              (2)     When your Civil Authority Coverage for Business Income ends;
                      whichever is later


       40.    Causes of Loss are defined in a separate form of the Policy, Commercial Property

form CSMR 10 30 01 14. A Covered Cause of Loss “means Risks Of Direct Physical Loss unless

the loss is” excluded or limited in the policy. The interruption of Plaintiff’s and other class

members’ businesses was were not caused by any of the exclusions set forth in the Causes of Loss

– Special Form.

       41.    Plaintiff’s Policy include an endorsement New York -- Exclusion of Loss Due To

Virus or Bacteria, Commercial Property form CP 01 78 08 08 , which provides:

       We will not pay for loss or damage caused by or resulting from any virus, bacterium
       or other microorganism that induces or is capable of inducing physical distress,
       illness or disease.

       42.    Plaintiff and all similarly situated Class members have suffered a direct physical

loss of and damage to their property because they have been unable to use their property for its

intended purpose.




                                                 15
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 16 of 31




       43.      The exclusion in the Virus and Bacteria endorsement does not apply because

Plaintiff’s, and other class members’, losses were not caused by a “virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or disease”. Rather,

the efficient proximate cause of Plaintiff’s, and other Class Members’ losses, were the Closure

Orders, not because coronavirus was found in or on Plaintiff’s insured property.

       44.      Notwithstanding the foregoing, by way of letter dated April 17, 2020 Admiral

denied Plaintiff’s claims for business interruption losses under the Policy claiming that there was

“no physical damage” to any of Plaintiff’s properties, the prerequisites for Civil Authority

Coverage were “not triggered by the present measures being taken to contain or limit the spread

of the coronavirus,” and that exclusions and limitations in the policy “result in there being no

coverage . . . for any claim [Plaintiff] may consider submitting for loss of business income at its

restaurants.”

D.     The Closure Orders Have Affected Policyholders Nationwide.

       45.      The Closure Orders are physically impacting private commercial property

throughout the United States and the State of New York, threatening the survival of thousands of

restaurants, retail establishments, and other businesses that have had their business operations

suspended or curtailed indefinitely by order of civil authorities.

       46.      Admiral does not intend to cover losses caused by the Closure Orders as part of

business interruption coverage. As aforementioned, Admiral denied Plaintiff’s claim, even though

Plaintiff was forced to close due to the Closure Orders. On information and belief, Admiral has

denied similar claims by other Class members across-the-board, a practice which is belied by not

only the express terms of the insurance policies, but also: (a) the Small Business Administration’s

requirement that “reimbursement” from “business interruption insurance” be submitted along with




                                                 16
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 17 of 31




an application for an Economic Injury Disaster Loan (“EIDL”) loan; 27 and (b) America’s SBDC,

whose COVID-19 newsletter expressly states, “Business interruption insurance also applies if

government actions cause operations to cease temporarily, which results in a loss for a firm.” 28

       47.     As a result, many small businesses that maintain commercial multi-peril insurance

policies with business interruption coverage will have significant uninsured losses absent

declaratory relief from this Court. Indeed, even if state and local governments re-open, small

businesses will almost certainly still be under social-distancing mandates and will continue to

experience diminishing revenues due to the loss of covered property.

       48.     A declaratory judgment determining that the Business Income loss and Extra

Expense coverage provided in standard commercial property insurance policies applies to the

suspension, curtailment, and interruption of business operations resulting from measures put into

place by civil authorities is necessary to prevent plaintiff and similarly situated Class members

from being denied critical coverage for which they have paid premiums.

                               CLASS ACTION ALLEGATIONS

       49.     Plaintiff brings this lawsuit pursuant to Federal Rule of Civil Procedure 23(a) and

(b)(3) on behalf of itself and all other persons similarly situated.

       50.     The Nationwide Class is defined as:

                 All entities who have entered into standard all-risk commercial property
                 insurance policies with Admiral, where such policies provide for business
                 income loss and extra expense coverage and do not exclude coverage for
                 pandemics, and who have suffered losses due to measures put in place by

27
        Applying for SBA Disaster Loans (EIDL) at 12, U.S. SMALL BUS. ADMIN. (Mar. 26, 2020),
https://www.sba.gov/sites/default/files/articles/EIDL_Information_and_Documentation_-_3-30-
2020_FINAL_2_pm.pdf (last visited Apr. 30, 2020).
28
      COVID-19: The Latest News and Resources for Your Business, at 15, AMERICA’S SBDC
(Mar.   20,    2020),       https://www.dropbox.com/s/jcw2iw9vk2hcq9y/COVID%2019%20-
%20Rev6.pdf?dl=0 (last visited Apr. 30, 2020).

                                                  17
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 18 of 31




                 civil authorities’ stay-at-home or shelter-in-place orders since March 15,
                 2020.

                The New York Sub-Class is defined as:

                 All entities who have entered into standard all-risk commercial property
                 insurance policies with Admiral to insure property in New York, where
                 such policies provide for business income loss and extra expense
                 coverage and do not exclude coverage for pandemics, and who have
                 suffered losses due to measures put in place by civil authorities’ stay-at-
                 home or shelter-in-place orders since March 15, 2020.

        Excluded from each class is the Defendant, its employees, officers, directors, legal

        representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliated

        companies; Class Counsel and their employees; and the judicial officers and their

        immediate family members and associated court staff assigned to this case.

        51.     Plaintiff reserves the right to modify, expand, or amend the definitions of the

proposed classes following the discovery period and before the Court determines whether class

certification is appropriate.

        52.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of its claims on a class-wide basis using the same evidence as

would prove those elements in individual actions alleging the same claims.

        Numerosity

        53.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(1). The Class numbers

at least in the hundreds and consists of geographically dispersed business entities who are insured

for business interruption losses. Admiral sells many insurance policies in the State of New York

and most, if not all, other states and therefore joinder of the Class members is impracticable.

        54.     The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified in Admiral’s or their agent’s books and records. Plaintiff



                                                 18
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 19 of 31




anticipates providing appropriate notice to the certified Class in compliance with Fed.R.Civ.P.

23(c)(2)(A) and/or (B), to be approved by the Court after class certification, or pursuant to court

order under Fed. R. Civ. P. 23(d).

        Typicality

        55.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(3) because Plaintiff’s

claims are typical of the claims of each of the Class members, as all Class members were and are

similarly affected and their claims arise from the same all-risk commercial property insurance

policy provisions entered into with Admiral. Each Class member’s insurance policy contains the

same form providing coverage for business income loss. None of the forms exclude coverage due

to a governmental action intended to reduce the effect of the ongoing global pandemic. As a result,

a declaratory judgment as to the rights and obligations under Plaintiff’s Policies will address the

rights and obligations of all Class members.

        Adequacy of Representation

        56.     Plaintiff is committed to prosecuting the action, will fairly and adequately protect

the interests of the members of the Class, and have retained counsel competent and experienced in

class action litigation, including litigation relating to insurance policies. Plaintiff has no interests

antagonistic to or in conflict with other members of the Class. Plaintiff anticipates no difficulty in

the management of this litigation as a class action.

        Commonality

        57.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(2) because there are

questions of law and fact that are common to each of the classes. These common questions

predominate over any questions affecting only individual Class members. The questions of law

and fact common to the Class include, but are not limited to:




                                                  19
            Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 20 of 31




       a.       Whether there is an actual controversy between Plaintiff and Admiral as to the
                rights, duties, responsibilities and obligations of the parties under the business
                interruption coverage provisions in standard all- risk commercial property
                insurance policies;

       b.       Whether measures to reduce the spread of the COVID-19 pandemic are excluded
                from Plaintiff’s and the Class members standard all-risk commercial property
                insurance policies;

       c.       Whether the measures put in place by civil authorities to stop the spread of COVID-
                19 caused physical loss or damage to covered commercial property;

       d.       Whether Admiral has repudiated and anticipatorily breached the all-risk
                commercial property insurance policies the issued with business interruption
                coverage by intending to deny claims for coverage; and

       e.       Whether Plaintiff and the Class members suffered damages as a result of the
                anticipatory breach by Admiral.

       Superiority/Predominance

       58.      This action satisfies the requirements of Fed.R.Civ.P. 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of the rights of the Class

members. The joinder of individual Class members is impracticable because of the vast number of

Class members who have entered into the standard all-risk commercial property insurance policies

with the Defendant.

       59.      Because a declaratory judgment as to the rights and obligations under the uniform

all-risk commercial property insurance policies will apply to all Class members, most or all Class

Members would have no rational economic interest in individually controlling the prosecution of

specific actions. The burden imposed on the judicial system by individual litigation, and to

Admiral, by even a small fraction of the Class members, would be enormous.

       60.      In comparison to piecemeal litigation, class action litigation presents far fewer

management difficulties, far better conserves the resources of both the judiciary and the parties,

and far more effectively protects the rights of each Class member. The benefits to the legitimate



                                                 20
           Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 21 of 31




interests of the parties, the Court, and the public resulting from class action litigation substantially

outweigh the expenses, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation. Class adjudication is superior to other alternatives under Fed.R.Civ.P.

23(b)(3)(D). Class treatment will also avoid the substantial risk of inconsistent factual and legal

determinations on the many issues in this lawsuit.

          61.   Plaintiff knows of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges. The Court may, on motion of Plaintiff or on its own determination,

certify nationwide and statewide classes for claims sharing common legal questions; use the

provisions of Rule 23(c)(4) to certify particular claims, issues, or common questions of law or of

fact for class-wide adjudication; certify and adjudicate bellwether class claims; and use Rule

23(c)(5) to divide any Class into subclasses.

                                          COUNT I
             DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
            (Claim Brought on Behalf of the National Class and New York Subclass)

          62.   Plaintiff repeats the allegations set forth in paragraphs 1-61 as if fully set forth

herein.

          63.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          64.   Plaintiff’s Admiral Policy, as well as those of the other Class Members, are

contracts under which Admiral was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.




                                                  21
               Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 22 of 31




          65.       Plaintiff and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Admiral or Admiral is estopped from

asserting them, and yet Admiral has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

          66.       Admiral has denied claims related to Closure Orders on a uniform and class-wide

basis, without individual bases or investigations, so the Court can render declaratory judgment no

matter whether members of the Class have filed a claim.

          67.       An actual case or controversy exists regarding Plaintiff’s and the other Class

Members’ rights and Admiral’s obligations under the Policies to reimburse Plaintiff and Class

Members for the full Amount of Business Income losses incurred by Plaintiff and the other Class

Members in connection with the suspension of their businesses stemming from Closure Orders.

          68.       Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Class Members seek a

declaratory judgment from this Court declaring the following:

          i.        Plaintiff’s and the other Class Members’ Business Income losses incurred in
                    connection with the Closure Orders and the necessary interruption of their
                    businesses stemming from those Orders; and

          ii.       Admiral is obligated to pay Plaintiff and other Class Members for the full Amount
                    of the Business Income losses incurred and to be incurred in connection with the
                    Closure Orders during the period of restoration and the necessary interruption of
                    their businesses stemming from those Orders.

                                              COUNT II
                   BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
                (Claim Brought on Behalf of the National Class and New York Subclass)

          69.       Plaintiff repeats the allegations set forth in paragraphs 1-70 as if fully set forth

herein.




                                                     22
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 23 of 31




       70.     Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New York Subclass.

       71.     Plaintiff’s Admiral Policy, as well as those of the other Class members, are

contracts under which Admiral was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.

       72.     In the business interruption coverage, Admiral agreed to pay for its insureds’ actual

loss of Business Income sustained due to the necessary suspension of its operations during the

“period of restoration.”

       73.     Admiral also agreed to pay for its insureds’ actual loss of Business Income

sustained due to the necessary “interruption of [their] operations” during the “Period of

Restoration” caused by direct physical loss or damage.

       74.     “Business Income” under the Policy means the “Net Income (Net Profit or Net Loss

before income taxes), including Income and Royalties, that would have been earned or incurred”,

as well as “[c]ontinuing normal operating expenses incurred, including Payroll Expenses”

       75.     The Closure Orders caused direct physical loss and damage to Plaintiff’s and the

other Class Members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Orders thus triggered the Business Income provision of

Plaintiff’s and the other Class Members’ Admiral policies.

       76.     Plaintiff and the other Class Members have complied with all applicable provisions

of their policies and/or those provisions have been waived by Admiral or Admiral is estopped from

asserting them, and yet Admiral has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms.




                                                23
           Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 24 of 31




          77.   By denying coverage for any Business Income losses incurred by Plaintiff and other

Class Members as a result of the Closure Orders, Admiral has breached its coverage obligations

under the Policies.

          78.   As a result of Admiral’s breaches of the Policies, Plaintiff and the other Class

Members have sustained substantial damages for which Admiral is liable, in an amount to be

established at trial.

                                         COUNT III
             DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
            (Claim Brought on Behalf of the National Class and New York Subclass)

          79.   Plaintiff repeats the allegations set forth in paragraphs 1-78 as if fully set forth

herein.

          80.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          81.   Plaintiff’s Admiral Policy, as well as those of the other Class Members, are

contracts under which Admiral was paid premiums in exchange for its promise to pay Plaintiff’s

and other Class members’ losses for claims covered by the Policy.

          82.   Plaintiff and Class members have complied with all applicable provisions of the

Policies and/or those provisions have been waived by Admiral or Admiral is estopped from

asserting them, and yet Admiral has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

          83.   Admiral has denied claims related to Closure Orders on a uniform and class wide

basis, without individual bases or investigations, so the Court can render declaratory judgment no

matter whether members of the Class have filed a claim.




                                                 24
               Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 25 of 31




          84.       An actual case or controversy exists regarding Plaintiff’s and other Class Members’

rights and Admiral’s obligations under the Policies to reimburse Plaintiff and other Class Members

for the full amount of covered Civil Authority losses incurred by Plaintiff and other Class Members

in connection with Closure Orders and the necessary interruption of their businesses stemming

from those Orders.

          85.       Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek a declaratory

judgment from this Court declaring the following:

          i.        Plaintiff’s and other Class Members’ Civil Authority losses incurred in connection
                    with the Closure Orders and the necessary interruption of their businesses stemming
                    from those Orders; and

          ii.       Admiral is obligated to pay Plaintiff and other Class members the full amount of
                    the Civil Authority losses incurred and to be incurred in connection with the
                    covered losses related to the Closure Orders and the necessary interruption of their
                    businesses stemming from those Orders.

                                             COUNT IV
                   BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the National Class and New York Subclasses)

          86.       Plaintiff repeats the allegations set forth in paragraphs 1-85 as if fully set forth

herein.

          87.       Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          88.       Plaintiff’s Policy, as well as those of the other Class Members, are contracts under

which Admiral was paid premiums in exchange for its promise to pay Plaintiff’s and the other

Class Members’ losses for claims covered by the policy.

          89.       Plaintiff’s Policy provided for “Civil Authority” coverage, which promises to pay

“the actual loss of Business Income you incur and the actual, necessary and reasonable Extra

Expense you incur when access to your ‘Scheduled Properties’ is specifically prohibited by order



                                                     25
           Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 26 of 31




of a civil authority as the direct result of a Covered Cause of Loss to property in the immediate

area of your ‘Scheduled Premises’”.

          90.   The Closure Orders triggered the Civil Authority provision under Plaintiff’s and

the other members of the Class’ Admiral Policies.

          91.   Plaintiff and the other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Admiral or Admiral is

estopped from asserting them, and yet Admiral has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

          92.   By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Orders, Admiral has breached its coverage

obligations under the Policies.

          93.   As a result of Admiral’s breaches of the Policies, Plaintiff and the other members

of the Class have sustained substantial damages for which Admiral s liable, in an amount to be

established at trial.

                                          COUNT V
              DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
            (Claim Brought on Behalf of the National Class and New York Subclass)

          94.   Plaintiff repeats the allegations set forth in paragraphs 1-93 as if fully set forth

herein.

          95.   Plaintiff brings this Count individually and on behalf of the other members of the

National Class and the New York Subclass.

          96.   Plaintiff’s Admiral Policy, as well as those of other Class Members, are contracts

under which Admiral was paid premiums in exchange for its promise to pay Plaintiff’s and other

Class Members’ losses for claims covered by the Policy.




                                                 26
               Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 27 of 31




          97.       Plaintiff and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Admiral or Admiral is estopped from

asserting them, and yet Admiral has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and Class Members are entitled.

          98.       Admiral has denied claims related to Closure Orders on a uniform and class wide

basis, without individual bases or investigations, so the Court can render declaratory judgment no

matter whether members of the Class have filed a claim.

          99.       An actual case or controversy exists regarding Plaintiff’s and other Class Members’

rights and Admiral’s obligations under the Policies to reimburse Plaintiff and the other Class

Members for the full amount of Extra Expense losses incurred by Plaintiff and Class Members in

connection with Closure Orders and the necessary interruption of their businesses stemming from

those Orders.

          100.      Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek a declaratory

judgment from this Court declaring the following:

          i.        Plaintiff’s and other Class Members’ Extra Expense losses incurred in connection
                    with the Closure Orders and the necessary interruption of their businesses stemming
                    from those Orders; and

          ii.       Admiral is obligated to pay Plaintiff and other Class Members for the full amount
                    of the Extra Expense losses incurred and to be incurred in connection with the
                    covered losses related to the Closure Orders during the period of restoration and
                    the necessary interruption of their businesses stemming from those Orders.

                                             COUNT VI
                    BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                (Claim Brought on Behalf of the National Class and New York Subclass)

          101.      Plaintiff repeats the allegations set forth in paragraphs 1-100 as if fully set forth

herein.



                                                     27
          Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 28 of 31




        102.    Plaintiff brings this Count individually and on behalf of the other members of the

National Class and New York Subclass.

        103.    Plaintiff’s Admiral Policy, as well as those of the other Class Members, are

contracts under which Admiral was paid premiums in exchange for its promise to pay Plaintiff’s

and the other Class Members’ losses for claims covered by the Policy.

        104.    Plaintiff’s Policy provided that Admiral agreed to pay necessary Extra Expense that

its insureds incur during the “period of restoration” that the insureds would not have incurred if

there had been no direct physical loss or damage to the described premises. “Extra Expense” means

expenses “to avoid or minimize the suspension of business and to continue ‘operations,’” and to

repair or replace property.

        105.    Due to the Closure Orders, Plaintiff and other members of the Class incurred Extra

Expense at Covered Property

        106.    Plaintiff and other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Admiral or Admiral is

estopped from asserting them, and yet Admiral has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

        107.    By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Orders, Admiral has breached its coverage

obligations under the Policies.

        108.    As a result of Admiral’s breaches of the Policies, Plaintiff and the other members

of the Class have sustained substantial damages for which Admiral is liable, in an amount to be

established at trial.




                                                28
         Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 29 of 31




       WHEREFORE, Plaintiff, on behalf of themselves and all similarly situated individuals,

demand judgment against the Defendant as follows:

       (1)      Declaring this action to be a proper class action maintainable pursuant to

Fed.R.Civ.P. 23(a) and Rule 23(b)(3) and declaring Plaintiff and their counsel to be representatives

of the Class;

       (2)      Issuing a Declaratory Judgment declaring the Parties’ rights and obligations under

the insurance policies;

       (3)      Awarding Plaintiff and the Class compensatory damages from Admiral’s breach

of the insurance policies in an amount to be determined at trial, together with appropriate

prejudgment interest at the maximum rate allowable by law;

       (4)      Awarding Plaintiff and the Class costs and disbursements and reasonable

allowances for the fees of Plaintiff’s and the Class’s counsel and experts, and reimbursement of

expenses; and

       (5)      Awarding such other and further relief the Court deems just, proper, and equitable.


                                                             SEEGER WEISS LLP
                                                             Attorneys for Plaintiff


                                                             By:        /s/ Stephen A. Weiss
                                                                        STEPHEN A. WEISS
Dated: June 16, 2020

James E. Cecchi
CARELLA, BYRNE, CECCHI
OLSTEIN, BRODY & AGNELLO
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 994-1700

Samuel H. Rudman
ROBBINS GELLER RUDMAN



                                                29
        Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 30 of 31




  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                         30
           Case 1:20-cv-04612-JPC Document 1 Filed 06/16/20 Page 31 of 31




                                   DEMAND FOR A JURY TRIAL

          Plaintiff and the Class request a jury trial for all Counts for which a trial by jury is permitted

by law.

                                                                   SEEGER WEISS LLP
                                                                   Attorneys for Plaintiff


                                                                   By:         /s/ Stephen A. Weiss
                                                                               STEPHEN A. WEISS
Dated: June 16, 2020

James E. Cecchi
CARELLA, BYRNE, CECCHI
OLSTEIN, BRODY & AGNELLO
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 994-1700

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                                     31
